Citation Nr: 1441015	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-25 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) due to personal assault.

2.  Entitlement to service connection for an acquired psychiatric disorder, due to personal assault or as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1976 to July 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated January 2012 to April 2012.  These records were considered in the August 2012 supplemental statement of the case.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System. 
  

FINDING OF FACT

The evidence demonstrates that the Veteran's PTSD, depression, and anxiety are related to a personal assault during active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for PTSD, depression, and anxiety have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claims, because they are granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a). 

Where the Veteran's claimed stressor is not related to combat with the enemy, the Veteran's lay testimony alone is generally insufficient to establish the occurrence of said stressor.  38 C.F.R. § 3.304(f).  However, special consideration must be given to claims for service connection for PTSD based on personal assault as a result of the sensitivity and difficulty in establishing proof of the assault in such claims.  Patton v. West, 12 Vet. App. 272 (1999).  Medical evidence may be used to corroborate the Veteran's claimed stressor in personal assault PTSD claims.  Further, the Veteran may use evidence other than the service treatment records (STRs) to corroborate his account of the stressor incident.  38 C.F.R. § 3.304(f)(5) This evidence includes, but is not limited to: medical records, police records, statements from the Veteran's family and friends, and changes in behavior, to include, substance abuse, a request for a transfer to another military duty assignment, and unexplained changes in social behavior.  This evidence is still subject to a credibility analysis.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).

The Veteran contends that he suffers from PTSD and an acquired psychiatric disorder as a result of a personal assault he experienced in service.  He has testified that his subsequent declining work performance and his attempts to leave service after the incident, to include cutting his hand with a razor blade, demonstrate that such an attack did occur.  He has also submitted lay statements regarding the attack and its effect on the Veteran.

The Veteran's STRs do not show treatment for an assault while in service.  These records do, however, confirm the Veteran's testimony that he was treated for a deep razor blade cut to his right hand in February 1977 and that this injury was self-inflicted.  The STRs do not discuss a reason for the self-inflicted injury.    

Review of the Veteran's personnel records show that he wrote a letter to his recruiter wherein he requested discharge from service, and discussed suicide as well as other means of obtaining a discharge to include possession of drugs.  The Veteran was referred for psychiatric evaluation in March 1977.  That examiner diagnosed immature personality and recommended discharge based on alcohol and drug use.  He found no real suicidal ideation.  Although the Veteran's strong desire to separate from the military was discussed during that examination, there was no mention of an assault.  Personnel records also show that a meeting was held prior to the Veteran's discharge, due to the letter he wrote to his recruiter.  The report of that meeting also does not mention the assault.  The Veteran was discharged in July 1977 due to unsuitability and his inability to obtain a clearance due to his character disorder.

The Veteran submitted numerous lay statements in support of his claim.  His former wife submitted a statement indicating that he frequently woke with nightmares, but she had no first-hand knowledge of the assault and noted that the Veteran's mother had told her about the assault.  The Veteran's mother submitted two statements wherein she noted that the Veteran's correspondences with her during his military service changed from positive and excited about his service, to desperately seeking a way out of his service.  She stated that the Veteran finally disclosed the assault to his family, noting that in 1970s issues like this were not spoken about.  She stated that she did not know how to handle the situation or where to turn for help.  She also stated that the Veteran told her he'd reported the incident to his superiors, but that they did not believe him.  She reported that the Veteran had sent her letters discussing the incident during that time period, but that she had not kept the letters as they were a terrible reminder of a time they wanted to forget.  

The Veteran also submitted a buddy statement from a friend who had gone to high school with the Veteran and had also joined the Marines, although in a separate unit.  He offered testimony that the Veteran has contacted him shortly after the assault occurred.  He stated the Veteran was distraught at that time and fearful of another assault.  The Veteran reportedly then told the friend that he would commit suicide or do something to get out of the military.

The Veteran was afforded a VA examination in March 2010.  That examiner diagnosed depressive disorder but found that Veteran did not meet the criteria for PTSD.  The examiner appears to have based his opinion upon a lack of discussion of the assault in the STRs and the lack of diagnosis of PSTD at that time.  He also found that the Veteran had a history of being untruthful.  The Board finds that this examination was inadequate, however, as the examiner failed to evaluate the Veteran's change in behavior during service and strong desire to leave the military.  Additionally, the Veteran has since been diagnosed with PTSD by two different VA health care providers, thus undermining the 2010 examiner's rationale that another treater had declined to diagnose the Veteran with PTSD.  The Board finds that this opinion is therefore, of little probative value and accords it no weight.

In a February 2011 VA record, the Veteran's treating psychologist diagnosed PTSD due to the personal assault.  This change was made based in part upon a thorough evaluation conducted by a VA physician that same month.  Other VA treatment records diagnosed depressive disorder.

The Veteran submitted a May 2012 private psychiatric examination from Dr. JT.  Dr. JT confirmed diagnosis of PTSD, as well as depression and anxiety.  Dr. JT reviewed the Veteran's VA clinical records, including the VA examination, and the lay statements submitted by the Veteran, his ex-wife, and the Veteran's mother.  Dr. JT opined that the Veteran met the criteria for a DSM-IV PTSD diagnosis.  Based upon a review of the partial claims file, and an examination of the Veteran, Dr. JT opined that the Veteran's PTSD with anxiety and depression were likely related to his personal assault.  Dr. JT specifically noted the markers of changed behavior during service, directly after the assault.  

After careful review, the Board finds that the Veteran has submitted credible supporting evidence that he experienced changes in behavior during service, to include a self-inflicted razor blade cut to his hand, threats of suicide, and attempts to leave service; Dr. JT noted the markers and incidents and diagnosed PTSD, depression, and anxiety related to the incident.  The Veteran's VA psychiatrist diagnosed PTSD and attributed the disorder to the assault.  The Board will resolve all doubt in favor of the Veteran and as such, finds that service connection for his PTSD, depression, and anxiety are warranted as due to personal assault. 


ORDER

Service connection for PTSD, anxiety, and depression is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


